Citation Nr: 0824101	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151. 

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, of the United 
States Code. 


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1963 to May 
1965.  He died in May 1999.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  It was previously 
before the Board in March 2005, but was remanded for 
additional development.  After the appeal was returned, the 
Board issued a decision which denied both of the appellant's 
claims in August 2007. 

The appellant appealed the August 2007 decision to the United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for Remand was submitted to the Court in February 
2008.  The Court granted the motion in a February 2008 Order, 
and remanded the appeal to the Board for further 
consideration in accordance with the instructions in the 
Joint Motion.  

After the February 2008 court order was issued, the 
appellant's attorney contended that the veteran's diabetes 
mellitus began during active service, and that the diabetes 
made the veteran more susceptible to the infection that 
resulted in his death.  She requests that this appeal be 
remanded so that this matter can be considered together with 
the current appeal.  The Board notes that these contentions 
are essentially a claim for entitlement to service connection 
for the cause of the veteran's death.  This is a separate 
matter from the claim for DIC under 38 U.S.C.A. § 1151, and 
the two issues are not inextricably intertwined.  Therefore, 
the claim for entitlement to service connection for the cause 
of the veteran's death is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the veteran's death was due to 
medical treatment he received from the VA medical center 
(VAMC) in Cleveland, Ohio.  In particular she contends that 
the pneumonia and urinary tract infection caused by the 
Methicillin Resistant Staphylococcus Aureus (MRSA) that he 
contracted during VA hospitalization after his October 1998 
heart surgery was the same staph infection that caused his 
death in May 1999.  She believes that this infection was 
incurred by the veteran due to poor cleaning and infection 
control methods by VA during the hospitalization.  

In April 2008, the appellant's attorney was provided with a 
letter by the Board which stated that she had 90 days in 
which to submit additional evidence.  In June 2008, the 
attorney submitted additional evidence in the form of medical 
treatises that were apparently obtained from the internet.  
She specifically declined to waive RO review of this 
evidence, and requested that it be returned to the RO for 
initial consideration.  Therefore, the appeal must be 
returned to the RO for review.  

The development requested by the Board in the March 2005 
remand included making an attempt to obtain the veteran's 
medical records from the Winchester Place Nursing Home, 
particularly for the period from February 1999 to May 1999.  
The appellant was contacted and asked to sign a consent form 
to obtain records from the Winchester Place Nursing Home and 
to provide the address of this facility.  The appellant did 
so in July 2005, but noted on the form that all medical 
records from this facility were previously provided.  An 
October 2005 supplemental statement of the case shows that on 
the basis of this statement, no action was taken to obtain 
these records.  

A review of the record indicates that there are no records 
from the Winchester Place Nursing Home in the claims folder.  
The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
Board finds that an attempt must be made to obtain these 
records and associate them with the claims folder.  

The appellant's attorney notes that the veteran's consent 
forms for his October 1998 surgery are not contained in the 
claims folder.  She requests that these forms be obtained in 
order to determine whether or not it was reasonably 
foreseeable by the veteran that his surgery could lead to his 
acquiring an infection and subsequent death. 

The controlling regulation in this matter states that whether 
or not an event was reasonably foreseeable is based on what a 
reasonable health care provider would have foreseen, and not 
what the veteran could have foreseen.  See 38 C.F.R. 
§ 3.361(d)(2) (2007).  However, whether or not the veteran 
gave his informed consent to the treatment in question is 
relevant to whether or not there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on part of the VA.  See 38 C.F.R. 
§ 3.361(d)(1) (2007).  Therefore, the Board agrees that an 
attempt to obtain the consent forms for the veteran's October 
1998 surgery and related treatment should be made.  

Although an October 2005 opinion that addresses whether or 
not VA was negligent in the care of the veteran has 
previously been obtained, the additional evidence that has 
been requested may have a bearing on this matter.  Moreover, 
the October 2005 opinion did not address whether the 
veteran's infection and subsequent demise were reasonably 
foreseeable.  The Board finds that an additional medical 
opinion must be obtained.  

The appellant's claim for DEA is dependent on the outcome of 
her claim for compensation for the cause of the veteran's 
death under 38 U.S.C.A. § 1151.  Issues which are 
inextricably intertwined must be considered together.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, this 
issue must also be remanded to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the 
Winchester Place Nursing Home, 
particularly those from February 1999 
through May 1999.  If such facility no 
longer has these records, the appellant 
should be asked if she has a copy in 
her possession and, if so, to submit 
same.

2.  Obtain from the Cleveland, Ohio 
VAMC all consent forms pertaining to 
the veteran's October 1998 surgery and 
subsequent hospitalization and 
treatment and associate them with the 
claims folder.  

3.  After the records requested above 
have been obtained or certification has 
been received that they are 
unavailable, send the veteran's claims 
folder to a VA examiner in the 
appropriate specialty in order to 
obtain an opinion as to the cause of 
the veteran's death.  The examiner 
should be asked to review the claims 
folder and to then express each of the 
following opinions: 1) Is it as likely 
as not that the veteran's death was due 
to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar fault on the part of the VA 
during his October 1998 surgery and 
subsequent care at the VA hospital 
and/or nursing facility?  2) Is it as 
likely as not that VA failed to 
exercise the degree of care that would 
be expected of a reasonable health care 
provider?  3) Based on what a 
reasonable health care provider would 
have foreseen, is it as likely as not 
that the proximate cause of the 
veteran's death was an event not 
reasonably foreseeable?  The reasons 
and bases for all opinions should be 
discussed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  In doing so, the RO must make a 
specific determination as to whether or 
not the VA furnished the October 1998 
surgery and subsequent hospital care to 
the veteran after his informed consent.  
See 38 C.F.R. § § 3.361(d)(1)(ii) and 
17.32.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




